Case 2:21-cv-01884-JDC-KK Document 14 Filed 09/10/21 Page 1 of 4 PageID #: 167




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


BEAZLEY UNDERWRITING LTD                           CASE NO. 2:21-CV-01884

VERSUS                                             JUDGE JAMES D. CAIN, JR.

DEQUINCY REAL ESTATE HOLDINGS L MAGISTRATE JUDGE KAY
LC


                              MEMORANDUM RULING

       Before the court is a Motion for Summary Judgment [doc. 13] filed by Beazley

Underwriting, Ltd. (“Beazley”) in support of its Complaint for Declaratory Judgment.

Defendant DeQuincy Real Estate Holdings LLC (“DeQuincy”) has provided a certificate

of no opposition to the motion. Doc. 13, att. 5.

                                          I.
                                      BACKGROUND

       This suit arises from an insurance claim relating to Hurricane Laura, which made

landfall in Southwest Louisiana on August 27, 2020. DeQuincy owns DeQuincy Memorial

Hospital in DeQuincy, Louisiana, and had at all relevant times a property insurance policy

in place through Beazley. Several buildings on the property sustained damage in the storm

and DeQuincy made a claim with Beazley. Beazley paid over $1 million on the claim but

denied coverage for a medical records building located at 500 South Grand Street on the

grounds that it is not insured under the policy. It then filed this suit for declaratory

judgment, seeking a judicial declaration on coverage for the building. Doc. 1.
Case 2:21-cv-01884-JDC-KK Document 14 Filed 09/10/21 Page 2 of 4 PageID #: 168




       The court instructed the parties to file cross-motions for summary judgment on this

dispute. Doc. 11. Beazley has done so. Doc. 13. DeQuincy did not file a motion for

summary judgment, and has also filed a certificate of no opposition to Beazley’s motion.

Doc. 13, att. 5.

                                            II.
                           SUMMARY JUDGMENT STANDARD

       Under Rule 56(a), “[t]he court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” The moving party is initially responsible for identifying

portions of pleadings and discovery that show the lack of a genuine issue of material fact.

Tubacex, Inc. v. M/V Risan, 45 F.3d 951, 954 (5th Cir. 1995). He may meet his burden by

pointing out “the absence of evidence supporting the nonmoving party’s case.” Malacara

v. Garber, 353 F.3d 393, 404 (5th Cir. 2003). The non-moving party is then required to go

beyond the pleadings and show that there is a genuine issue of material fact for trial.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). To this end he must submit

“significant probative evidence” in support of his claim. State Farm Life Ins. Co. v.

Gutterman, 896 F.2d 116, 118 (5th Cir. 1990). “If the evidence is merely colorable, or is

not significantly probative, summary judgment may be granted.” Anderson, 477 U.S. at

249 (citations omitted).

       A court may not make credibility determinations or weigh the evidence in ruling on

a motion for summary judgment. Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.

133, 150 (2000). The court is also required to view all evidence in the light most favorable



                                             2
Case 2:21-cv-01884-JDC-KK Document 14 Filed 09/10/21 Page 3 of 4 PageID #: 169




to the non-moving party and draw all reasonable inferences in that party’s favor. Clift v.

Clift, 210 F.3d 268, 270 (5th Cir. 2000). Under this standard, a genuine issue of material

fact exists if a reasonable trier of fact could render a verdict for the nonmoving party.

Brumfield v. Hollins, 551 F.3d 322, 326 (5th Cir. 2008).

                                          III.
                                   LAW & APPLICATION

       Under Erie Railroad Co. v. Tompkins, 304 U.S. 64 (1938), a federal court sitting in

diversity jurisdiction applies the substantive law of the forum state. Cates v. Sears, Roebuck

& Co., 928 F.2d 679, 687 (5th Cir. 1991). Louisiana law provides that an insurance policy

is a contract and that its provisions are construed using the general rules of contract

interpretation in the Louisiana Civil Code. Hanover Ins. Co. v. Superior Labor Svcs., Inc.,

179 F.Supp.3d 656, 675 (E.D. La. 2016). “When the words of an insurance contract are

clear and explicit and lead to no absurd consequences, no further interpretation may be

made in search of the parties’ intent and the courts must enforce the contract as written.”

Sims v. Mulhearn Funeral Home, Inc., 956 So.2d 583, 589 (La. 2007) (citing La. Civ. Code

art. 2046).

       Under Louisiana law, an insurance policy providing blanket coverage covers the

total value of a loss up to the stated limit, no matter what portion of the insured property is

damaged. Fair Grounds Corp. v. Travelers Indem. Co. of Ill., 742 So. 2d 1069, 1071 (La.

Ct. App. 1999). Where an insurance policy provides “scheduled coverage,” however, “only

listed risks are insured, and then only for the listed value.” Id. at 1074. When a property

covered under a scheduled policy sustains a loss, the insurer will “only pay the value stated



                                              3
Case 2:21-cv-01884-JDC-KK Document 14 Filed 09/10/21 Page 4 of 4 PageID #: 170




for that item on the file list, even if the item were actually worth more than its listed value.”

Id. at 1072.

       Here the policy unambiguously provides for scheduled coverage, up to a $7,956,940

per-occurrence limit, “[a]s per Schedule on file with the Underwriter.” Doc. 1, att. 2, p. 13.

The total value of coverage on the buildings listed on the schedule comes to $7,956,940,

with individual values ranging from over $6 million for the hospital building to $0 for two

office buildings. Doc. 1, att. 4. The building at 500 South Grand Street, which is described

in the schedule as a “Home Health Office” but is the only building listed at that address,

has a scheduled value of $0. Id. Accordingly, Beazley owes no coverage for damages that

the building at 500 South Grand Street sustained.

                                              IV.
                                        CONCLUSION

       For the reasons stated above, the Motion for Summary Judgment [doc. 13] will be

GRANTED.

       THUS DONE AND SIGNED in Chambers on this 10th day of September, 2021.



                         __________________________________
                                 JAMES D. CAIN, JR.
                         UNITED STATES DISTRICT JUDGE




                                               4
